Title: To George Washington from John Parke Custis, 8 August 1776
From: Custis, John Parke
To: Washington, George



Hond Sir
Mount Airy [Md.] August 8th 1776

Your Letters of the 8th & 24th Ulto came safely to Hand, and I should certainly have answered Them before now; if I had not been in Hopes of collecting Something worth relating. I feel the sincerest Pleasure, that my Professions of Gratitude were received in the Light I would wish Them to be, I can only express It in words at this Time. I fervently wish to have an Opportunity of fulfilling them by my Actions; I need no more Words to convince You of my Sincerety, for I flatter Myself, you are Satisfied that Deceit makes no Part of my Character. I am Happy to find my Ideas of Land coincide with your’s, Hill inform’d, that a good Part of Colo. More’s Land, was as finely Timber’d as He ever saw, and the Soil very proper for Farming, these Circumstances added to it’s Situation, render It in Opinion a very desirable Purchase; I desired Hill to contract for It on the best Terms He could, with the Advice of Uncles Bassett & Dandridge who were kind enough to Promise all their Assistance; My Land in Hanover as far as I can learn is very indifferent, and is valuable only for It’s Timber.
You have no doubt heard of the Men of War comeing up Potowmack as far as Mr Brent’s, whose House they burnt with several out houses and some Stacks of Wheat, a Capt. James with 60 Militia were stationd there who all got drunk, and kept chalenging the Men of War to come ashore, and upbraiding

Them with Cowardice. Hammond sent 150 Men who landed about 10 oclock under Cover of a Gundola & Tender, the Militia were asleep after their drunking Frolick and did not discover the Enemy untill they landed and their Vessels began to Fire, Capt. James desired his Men to shift for Themselves and ran of without fireing a Gun, a Young Man by Name Combs stayd untill He killd three of the Enemy, Colo. Grayson appearing with 30 Prince William Volunteers, the Enemy thought proper to retire to their Ships, Capt. James is to [be] tried for Cowardice—The Fleet after performing this Exploit, returnd down the River to George’s Island, from whence they have been drove off by Major Price with some Loss; They are gone down the Bay in a most sickly Condition, I have not heard where they have stopt, before they left the Island they burnt several Vessels, and I hear that two Sloops belonging to them have fallen into Capt. Boucher’s Hands.
This Province has been thrown into much Confusion lately on Account of Elections; in several Counties It has been determined contrary to an express Order of Convention, that every Man who bears Arms is intitled to Vote. This is in my Opinion is a dangerous Procedure, and tends to introduce Anarchy & Confusion as much as Any thing I know, the Latter It has already introduced in the Counties where It has been practised, Men who are by no means Qualifyed, have been chosen, and proper Men left out, I have the Pleasure to inform You that a Majoriety of the Counties have obey’d the Order of Convention; Your old Friend Colo. Fitzhugh is elected for the County He lives in, His military Knowledge will be very usefull in Council, where such Knowledge is much wanting, T. Johnson is left out of every Office at present, He was appointed a Brigadier General, the County He lived in petition’d Him to resign His Commission, that they might elect Him a Burgess, He granted their request, and they deceivd Him, You will I doubt not regret with Me, that so proper a Man should be left out of Office.
I receiv’d by last Post a Letter from Doctor Attwood containing an Account against me of two Dollars, for Bleeding & sundry Medicines, I well remember when at King’s College to have receiv’d them, but I am much at a Loss to account for Doctor Cooper’s extravagant Charge, & leaveing so many Accts unpay’d. I shall be obliged to You to order Him to be pay’d, I

enclose You his Letter which you sent under Cover last Post. The Family here & at Melwood join in Compts Nelly pre[sen]ts her Love—I am Hond Sir your most Affecte

John Parke Custis

